                             Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19   PageID.1   Page 1 of 14




                                             UNITED STATES DISTRICT COURT
                                         FOR THE EASTERN DISTRICT OF MICHIGAN

                            DANIEL L. RICE as trustee of the
                            Rice Revocable Trust dated Oct 26,             Case No.: 19-cv-13145
                            2011,                                        Honorable ______________

                                 and                                           COMPLAINT

                            BONNIE L. BRALEY,
                                Plaintiffs,

                                 v.
OUTSIDE LEGAL COUNSEL PLC




                            JODIE CLARK
                            aka JODIE BETH TATUM,
     www.olcplc.com




                                 and

                            GARY D. KADE,

                                 and

                            LISA A. KADE,
                                 Defendants
                                                                 /

                            OUTSIDE LEGAL COUNSEL PLC
                            PHILIP L. ELLISON (P74117)
                            Attorney for Plaintiffs
                            PO Box 107
                            Hemlock, MI 48626
                            (989) 642-0055
                            (888) 398-7003 - fax
                            pellison@olcplc.com


                                 COMPLAINT FOR DECLARATORY AND EQUITABLE RELIEF




                                                                     1
                             Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19    PageID.2   Page 2 of 14




                                  NOW COMES Plaintiffs DANIEL L. RICE as trustee of the Rice

                            Revocable Trust dated Oct 26, 2011, and BONNIE L. BRALEY, by and

                            through counsel, and complains as follows:

                                                              PARTIES
                                  1.    Plaintiff DANIEL L. RICE is the trustee of the Rice Revocable

                            Trust dated Oct 26, 2011 (“Plaintiff Rice”) and is the owner of certain property

                            located at 1815 Congress, Saginaw, Michigan.

                                  2.    Plaintiff BONNIE L. BRALEY (“Plaintiff Braley”) is the owner of
OUTSIDE LEGAL COUNSEL PLC




                            certain property located at 1890 South Merrill Road, Merrill, Michigan.
     www.olcplc.com




                                  3.    Defendant JODIE CLARK aka JODIE BETH TATUM was a land

                            contract vendee as to 1815 Congress, Saginaw, Michigan until she forfeited

                            the same due to the passage of 15 days, without cure, on a Land Contract

                            dated July 23, 2015.

                                  4.    Defendants GARY D. KADE, and LISA A. KADE, husband and

                            wife, were a land contract vendee as to 1890 South Merrill Road, Merrill,

                            Michigan until they forfeited the same due to the passage of 15 days, without

                            cure, on a Land Contract dated January 25, 2011.




                                                                   2
                             Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19   PageID.3   Page 3 of 14




                                                           JURISDICTION

                                  5.    This is a civil action brought seeking injunctive and declaratory

                            relief to challenge the use and constitutionality of Michigan land contract

                            redemption statute.

                                  6.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331, which

                            authorizes federal courts to decide cases concerning federal questions, and

                            28 U.S.C. § 2201, which authorizes declaratory judgments via the

                            Declaratory Judgment Act.
OUTSIDE LEGAL COUNSEL PLC




                                  7.    Venue is proper in this Court as Defendants conduct their
     www.olcplc.com




                            business in the Eastern District of Michigan.

                                                    GENERAL ALLEGATIONS

                                  8.    This legal action seeks to challenge the constitutionality of

                            Michigan land contract redemption statute regarding two land contracts

                            which were forfeited by Defendants and for which each Defendant is just

                            about to invoke (or has by this case is decided, has attempted to exercise)

                            Michigan’s land contract redemption statute to cause the redemption of

                            contract rights contrary to the plain language of the land contracts.

                                                     1890 South Merrill Road

                                  9.    On January 25, 2011, Plaintiff Braley (with then her late husband

                            Charles Braley) entered into a land contract with Gary D. and Lisa A. Kade



                                                                  3
                             Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19   PageID.4   Page 4 of 14




                            for the sale/purchase of property and a home located at 1890 South Merrill

                            Road in Merrill, Michigan (hereinafter the Braley/Kade Land Contract).

                                  10.    A copy of the Braley/Kade Land Contract is attached hereto as

                            Exhibit A.

                                  11.    The Braley/Kade Land Contract specifically directed when

                            payments were due and how much payments were to be, and specifically

                            provided the various other rights and obligations of both parties.
OUTSIDE LEGAL COUNSEL PLC




                                  12.    This included that the Kade Defendants were required to pay the
     www.olcplc.com




                            real property taxes when due. See Exhibit A, ¶2(d).

                                  13.    Defendants Gary and Lisa Kade routinely failed to make

                            payments when due and proffered checks which routinely bounced causing

                            ongoing losses and expenses to Plaintiff Braley.

                                  14.    Promises were routinely made by Defendant Gary Kade and this

                            wife to correct their ways and within the next payment period, payments were

                            not timely made.

                                  15.    According to Plaintiff Braley’s records, Defendants Gary and Lisa

                            Kade proffered 15 checks that bounced for insufficient funds throughout

                            2018 and 2019 and was nearly always late with payment.

                                  16.    Plaintiff Braley time and again had to seek legal counsel to force

                            the Kade Defendants to meet their obligations.


                                                                   4
                             Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19     PageID.5   Page 5 of 14




                                  17.   Yet, thereafter, the Kade Defendants returned to their old ways.

                                  18.   Finally, the last straw has had.

                                  19.   The County of Saginaw sent notice to Plaintiff Braley that

                            property taxes for 1890 South Merrill Road in Merrill, Michigan has not been

                            paid for 2017 and 2018 with an arrearage of $7,476.70 and that tax forfeiture

                            proceedings were commencing against the property. Exhibit C.

                                  20.   On September 11, 2019, a notice of forfeiture was sent, via US
OUTSIDE LEGAL COUNSEL PLC




                            mail, to the Kade Defendants informing them of the breach and provided
     www.olcplc.com




                            notice if the breach of unpaid taxes is not cured within 15 days, the land

                            contract will be forfeited, as provided by the contract, and you will be required

                            to moved out and give up the described property without further notice to

                            you. Exhibit B.

                                  21.   The Braley/Kade Land Contract provided that—

                                        If the Purchaser [the Kades] shall fail to perform this contract or
                                        any part thereof, the Seller [Braley] immediately after such
                                        default shall have the right to declare the same forfeited and void,
                                        and retain whatever may have been paid hereon, and all
                                        improvements that may have been made upon the premises,
                                        together with additions and accretions thereto, and consider and
                                        treat the Purchaser [the Kades] as his tenant holding over without
                                        permission and may take immediate possession of the premises,
                                        and have the Purchaser [the Kades] and each and every other
                                        occupant removed and put out. In all cases where a notice of
                                        forfeiture is relied upon by the Seller [Braley] to terminate rights
                                        hereunder, such notice shall specify all unpaid moneys and other
                                        breaches of this contract and shall declare forfeiture of this
                                        contract effective in fifteen days after service unless such money

                                                                   5
                             Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19     PageID.6   Page 6 of 14




                                          is paid and any other breaches of this contract are cured within
                                          that time.

                                    22.   More than 15 days passed without any cure by the Kade

                            Defendants and thusly the Braley/Kade Land Contract was forfeited and

                            void.

                                    23.   Defendants Gary and Lisa Kade did not vacate the premises.

                                    24.   Plaintiff Braley then brought a summary proceeding before the

                            Saginaw County 70th District Court to seek a possession judgment. Exhibit
OUTSIDE LEGAL COUNSEL PLC




                            D.
     www.olcplc.com




                                    25.   After being served with the legal action and Plaintiff Braley’s

                            refusal to accept any more empty promises/excuses, Defendants Gary and

                            Lisa Kade began scrambling to try to pay off the amounts past due by

                            dropping off checks to either Plaintiff Braley’s home or her attorney’s office

                            after September 26, 2019. Exhibit E.

                                    26.   However, at that point, the Braley/Kade Land Contract was

                            voided and a nullity.

                                    27.   At this point, Plaintiff Braley simply wants to be able to be freed

                            of the disreputable Kade Defendants as is her right under the Braley/Kade

                            Land Contract upon the failure to cure.

                                    28.   Yet, Defendants Gary and Lisa Kade have indicated, by counsel,

                            that they will be seeking, upon entry of the possession judgment, to redeem

                                                                    6
                             Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19   PageID.7   Page 7 of 14




                            the Braley/Kade Land Contract using Michigan’s land contract redemption

                            statute.

                                                           1815 Congress

                                  29.    On July 23, 2015, Plaintiff Rice entered into a land contract with

                            Defendant Clark for the sale/purchase of property and a home located at

                            1815 Congress in Saginaw, Michigan (hereinafter the Rice/Clark Land

                            Contract).
OUTSIDE LEGAL COUNSEL PLC




                                  30.    A copy of the Rice/Clark Land Contract is attached hereto as
     www.olcplc.com




                            Exhibit F.

                                  31.    The Rice/Clark Land Contract specifically directed when were

                            due and how much payments were to be, and specifically provided the rights

                            and obligations of both parties.

                                  32.    This included that Defendant Clark was required “to keep and

                            maintain the premises and building thereon in as a good condition as they

                            are at the date hereof.” Exhibit F, ¶2(d).

                                  33.    Substantial damage incurred inside the home at 1815 Congress.

                                  34.    Defendant Clark breached the Rice/Clark Land Contract by

                            refusing to restore the home at 1815 Congress, Saginaw, Michigan to its

                            original pre-damaged form and caused waste thereupon.




                                                                   7
                             Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19   PageID.8   Page 8 of 14




                                  35.   On November 9, 2018, a notice of forfeiture was sent, via US

                            mail, to the Defendant Clark informing her of the breach and provided notice

                            if the breach is not cured within 15 days, the land contract will be forfeited,

                            as provided by the contract, and you will be required to moved out and give

                            up the described property without further notice to you. Exhibit G.

                                  36.   The Rice/Clark Land Contract provided—

                                        If the Purchaser [Defendant Clark] shall fail for fifteen (15) days
                                        to perform this contract or any part thereof, the Seller [Plaintiff
OUTSIDE LEGAL COUNSEL PLC




                                        Rice] immediately after such default shall have the right to
                                        declare the same forfeited and void, and retain whatever monies
     www.olcplc.com




                                        may have been paid hereon, and all improvements that may
                                        have been made upon the premises, together with additions and
                                        accretions thereto, and consider and treat the purchaser
                                        [Defendant Clark] as its tenant holding over without permission
                                        and may take immediate possession of the premises, and the
                                        Purchaser [Defendant Clark]and each and every other occupant
                                        removed and put out.

                                  37.   More than 15 days passed without any cure by Defendant Clark

                            and thusly the Rice/Clark Land Contract was forfeited and void.

                                  38.   Defendant Clark did not vacate or surrender the premises.

                                  39.   While still in possession, a second fire (i.e. Fire No. 2) occurred

                            at 1815 Congress, Saginaw, Michigan.

                                  40.   Fire No. 2 ‘totaled’ the home at 1815 Congress. Exhibit H.




                                                                  8
                             Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19    PageID.9   Page 9 of 14




                                  41.   The premises of 1815 Congress was insured by an insurance

                            policy naming both Plaintiff Rice and Defendant Clark as payees, in some

                            capacity, for 1815 Congress.

                                  42.   At this point, Plaintiff Rice simply wants to be able to be returned

                            to full ownership of 1815 Congress as is his right under the Rice/Clark Land

                            Contract upon the failure to cure.

                                  43.   Plaintiff Rice then brought a summary proceeding before the
OUTSIDE LEGAL COUNSEL PLC




                            Saginaw County 70th District Court to seek a possession judgment. Exhibit
     www.olcplc.com




                            I.

                                  44.   Yet, Defendant Clark has indicated, individually and by counsel,

                            that she will be seeking, upon entry of the possession judgment, to redeem

                            the Rice/Clark Land Contract using Michigan’s land contract redemption

                            statute to attempt to take back 1815 Congress and seize the proceeds of

                            insurance coverage for her own benefit and not for the repair/restoration of

                            1815 Congress to make Plaintiff Rice whole.

                                         Michigan’s Land Contract Redemption Statute

                                  45.   Section 5744 of the Revised Judicature Act of 1961, MCL

                            600.5744, provides that—

                                        Subject to the time restrictions of this section, the court entering
                                        a judgment for possession in a summary proceeding shall issue
                                        a writ commanding a court officer appointed by or a bailiff of the
                                        issuing court, the sheriff or a deputy sheriff of the county in which

                                                                   9
                            Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19   PageID.10   Page 10 of 14




                                       the issuing court is located, or an officer of the law enforcement
                                       agency of the local unit of government in which the issuing court
                                       is located to restore the plaintiff to and put the plaintiff in full,
                                       peaceful possession of the premises by removing all occupants
                                       and all personal property from the premises and doing either of
                                       the following: (a) Leaving the property in an area open to the
                                       public or in the public right-of-way [or] (b) Delivering the property
                                       to the sheriff as authorized by the sheriff. MCL 600.5744(1).

                                 46.   However—

                                       If a judgment for possession is based on forfeiture of an
                                       executory contract for the purchase of the premises, a writ of
                                       restitution must not be issued until the expiration of 90 days after
OUTSIDE LEGAL COUNSEL PLC




                                       the entry of judgment for possession if less than 50% of the
                                       purchase price has been paid or until the expiration of 6 months
     www.olcplc.com




                                       after the entry of judgment for possession if 50% or more of the
                                       purchase price has been paid. MCL 600.5744(4).

                                 47.   The reason for this delay in restoring possession of forfeited

                            premises to the owner is to allow a former land contract vendee the right to

                            deem the now void land contracts under what is known as the “right of

                            redemption.”

                                 48.   This right of redemption is provided by MCL 600.5744(7)

                            (formerly subsection (6))—

                                       If a judgment for possession is for nonpayment of money due
                                       under a tenancy or for nonpayment of money required to be paid
                                       under or any other material breach of an executory contract for
                                       purchase of the premises, the writ of restitution must not be
                                       issued if, within the time provided, the amount stated in the
                                       judgment, with the taxed costs, is paid to the plaintiff and other
                                       material breaches of the executory contract for purchase of the
                                       premises are cured.


                                                                 10
                            Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19    PageID.11   Page 11 of 14




                                  49.   Reading together Subsections (4) and (6), Michigan’s land

                            contract redemption statute prevents Plaintiffs from enforcing their contacts,

                            as written, and thereby impairs the rights each have under the land contracts

                            to deem the same forfeited and/or void, and also takes, without just

                            compensation, Plaintiffs’ respective property right in the form of regaining

                            proper ownership after each Defendant’s failure to both 1.) not breach the

                            contract and 2.) cure within the required 15 days upon notice of the same.
OUTSIDE LEGAL COUNSEL PLC




                                                             COUNT I
                                                  IMPAIRMENT OF CONTRACTS
     www.olcplc.com




                                                       Article I, Section 10

                                  50.   The prior paragraphs are pled word for word herein.

                                  51.   Article I, Section 10 (the contract clause) of the United States

                            Constitution, provides that “no State shall... pass any... Law impairing the

                            Obligation of Contracts...”

                                  52.   Michigan’s land contract redemption statute has, in fact,

                            operated as a substantial impairment of a contractual relationship between

                            Plaintiffs and Defendants as to the Braley/Kade Land Contract and the

                            Rice/Clark Land Contract.

                                  53.   Michigan’s land contract redemption statute fails, in justification,

                            to have a significant and legitimate public purpose behind the regulation




                                                                  11
                            Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19    PageID.12   Page 12 of 14




                            sufficient to impair the Braley/Kade Land Contract and the Rice/Clark Land

                            Contract.

                                  54.   Moreover, any adjustment of the rights and responsibilities of

                            contracting parties fails to be based upon reasonable conditions and fails to

                            be of a character appropriate to any public purpose justifying the Michigan’s

                            land contract redemption statute’s adoption.

                                  55.   As such, Michigan’s land contract redemption statute, namely
OUTSIDE LEGAL COUNSEL PLC




                            MCL 600.5744(4) and (6), when read together and construed violates the
     www.olcplc.com




                            Contract Clause of Article I, Section 10 of the United States Constitution.

                                                             COUNT II
                                                              TAKING
                                                       5th/14th Amendments

                                  56.   The prior paragraphs are pled word for word herein.

                                  57.   The Fifth Amendment of the United States Constitution, made

                            applicable to state actors pursuant to the Fourteenth Amendment of the

                            United States Constitution, prohibits the taking of property for a public

                            purpose without just compensation.

                                  58.   By taking each Plaintiff’s contractual (i.e. property) rights to gain

                            immediate and rightful possession of their properties at 1815 Congress and

                            1890 South Merrill Road via Michigan’s land contract redemption statute,

                            Michigan law effectuates a taking without the payment of just compensation.



                                                                  12
                            Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19    PageID.13   Page 13 of 14




                                  59.   Michigan’s land contract redemption statute takes property

                            interests belonging to Plaintiffs for a non-public purpose.

                                  60.   To the extent this Court concludes Michigan’s land contract

                            redemption statute takes property interests belonging to Plaintiffs for a public

                            purpose, Michigan’s land contract redemption statute fails to provide any

                            mechanism for the payment of just compensation.

                                                       RELIEF REQUESTED

                                  61.   WHEREFORE, Plaintiffs respectfully request this Court to—
OUTSIDE LEGAL COUNSEL PLC




                                        a.    Declare Michigan’s land contract redemption statute
     www.olcplc.com




                                              violates the Contract Clause of Article I, Section 10 of the
                                              United States Constitution;

                                        b.    Declare Michigan’s land contract redemption statute
                                              violates the Fifth/Fourteenth Amendments of the United
                                              States Constitution;
                                        c.    Enjoin Defendants from exercising any right of
                                              redemption as purportedly provided by Michigan’s land
                                              contract redemption statute;
                                        d.    Award costs; and

                                        e.    Grant such further relief as warranted by law.




                                                                  13
                            Case 1:19-cv-13145-TLL-PTM ECF No. 1 filed 10/25/19   PageID.14   Page 14 of 14




                            Date: October 25, 2019                RESPECTFULLY SUBMITTED:

                                                                  /s/ Philip L. Ellison
                                                                  OUTSIDE LEGAL COUNSEL PLC
                                                                  BY PHILIP L. ELLISON (P74117)
                                                                  PO Box 107 · Hemlock, MI 48626
                                                                  (989) 642-0055
                                                                  (888) 398-7003 - fax
                                                                  pellison@olcplc.com

                                                                  Attorney for Plaintiffs
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                 14
